DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 01/10/2022.
	Claims 1-45 are pending.
	Claims 43-45 are currently amended.
	Claims 1-42 are withdrawn as being directed to non-elected groups or species.
	Claims 43-45 are currently under consideration to the extent that they read upon Applicant’s elected species.
	
Claim Objections
Claim 43 is objected to because of the following informalities:  the claim ends with two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 43-45 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jincai et al (CN 102731301) (citations made to the English machine translation for text, and to the original language document for structures) and Johnson et al.
Jincai teaches a composition comprising thymyl hydrogen succinate (see entire English language document and Original language document, claim 1).  The thymyl hydrogen succinate is taught as being included in a feed composition for animals (see entire English language document, for instance, claim 7, and page 5, fourth paragraph).  The feed composition comprises a mixture including the thymyl hydrogen succinate in an amount of 38mg of the 55mg of the mixture, which is then incorporated at a rate of 50 mg/kg into the feed, wherein the feed includes wheat, soybean meal, and oil, among other ingredients (see entire English language document, for instance, page 5, fourth paragraph).  Therefore, the thymyl hydrogen succinate is present in an amount of approximately 0.003%, which reads upon “about 0.01%”.  Further, Jincai teaches that thymol is known for controlling bee mites (see entire document, for instance, page 1, 
Jincai, while teaching the mixing of thymyl hydrogen succinate with wheat seeds, and while teaching that thymol is known for controlling creatures within the scope of insect as defined in the instant specification, does not directly indicate that the composition is being exposed to an insect.  
Johnson teaches that it is known that insects infest wheat that is either improperly stored or is stored for an extended period of time (see entire document, for instance, page 1, second paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the thymyl hydrogen succinate on wheat seeds as taught by Jincai.  It is noted that insects are known and taught in the art to attempt to infest wheat, further, Johnson articulates that insects will infects any grain improperly handled or stored for an extended period of time.  It is further noted that Applicant has not provided any metes and bounds for what “exposing an insect to a seed” includes or excludes.  As such, it is concluded that broadly understood, the composition of Jincai would have properties that would repel insects, wherein the prior art indicates that the insects are motivated to infest the composition, and therefore are attracted and would be exposed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TREVOR LOVE/Primary Examiner, Art Unit 1611